SHORES, Justice.
This is a boundary line dispute between coterminous landowners. The plaintiffs appealed from a judgment fixing the boundary consistent with the defendant’s contentions. We affirm.
The plaintiffs offered a survey which fixed the boundary consistent with their contentions. The defendant offered one made by a different surveyor which was consistent with her claim. Much of the testimony showed that through the years the line as fixed by the defendant’s survey- or had been observed by the respective owners as the true line. Monuments on the ground supported this line, as did yet a third survey.
The only contrary evidence is the survey made at the plaintiffs’ request. Mr. Luker, who made that survey, testified that the difference in the line fixed by him and that of the other surveyors was due to a difference in starting points and that he made a “judgment” call in determining the starting point. In short, the record is replete with evidence which supports the trial court’s judgment.
Therefore, we affirm. Ferrell v. Shomo Land Co., Inc., 345 So.2d 297 (Ala.1977); Snider v. Shirley, 341 So.2d 677 (Ala.1977).
AFFIRMED.
TORBERT, C. J., and MADDOX, JONES and BEATTY, JJ., concur.